Citation Nr: 1224277	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-44 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee with limitation of motion.  

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee with recurrent subluxation.

3.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  Here, the issue of entitlement to TDIU is raised by the record.  Thus, in light of Rice, the Board has included the TDIU issue on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the grant of service connection, chondromalacia patella of the left knee has manifested with complaints of pain, locking, stiffness, give-way and weakness; limitation of motion with findings of extension to 0 degrees and flexion to no less than 105 degrees including on repetition; and without clinical evidence of ankylosis.

2.  Since April 17, 2009, the evidence shows that the Veteran's left knee chondromalacia was manifested by slight recurrent subluxation; however, the preponderance of the evidence shows that the condition was not productive of moderate recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  Throughout the appeal, the criteria for a rating in excess of 10 percent for chondromalacia patella of the left knee with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5014, 5260 (2011).

2.  Since April 17, 2009, the criteria for a 10 percent rating for chondromalacia patella of the left knee with subluxation were met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2011). 

3.  Since September 14, 2010, the criteria for a rating in excess of 10 percent for chondromalacia patella of the left knee with subluxation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, the claim for a higher rating for a left knee disability arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and VA treatment records have been obtained.  He also was provided with VA examinations in connection with the present appeal.  The Board finds that the findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Thus, the Board finds that reasonable efforts were made by VA to satisfy its duty assist and to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the higher rating claim for the left knee disability.  However, the VLJ solicited information from the Veteran so that he was able to clarify his contentions and provide pertinent evidence as to the severity of his knee disability.  For instance, the VLJ inquired about the Veteran's knee pain, including his range of pain-free motion as noted during his prior examination.  The VLJ also asked whether the disability had worsened in severity in order to determine whether a new VA examination was necessary.  Although the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file, the Veteran's representative inquired as to whether the Veteran received any treatment for his knee, and the transcript reflects that the Veteran specified where he had received his treatment.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Analysis

In a September 2009 rating decision, the RO granted service connection for chronic left knee pain, claimed as a left knee condition/patellofemoral syndrome.  A noncompensable evaluation was assigned pursuant to 38 C.F.R. § 4.71a, DC 5099-5014, effective April 17, 2009.  The noncompensable rating was continued in a January 2010 rating decision.  In a rating decision issued in September 2010, the RO increased the rating for the left knee disability (now characterized as chondromalacia patella of the left knee) to 10 percent, pursuant to 38 C.F.R. § 4.71a, DC 5260-5014, and effective from April 17, 2009.  

In a February 2012 rating decision, the RO awarded a separate 10 percent rating for chondromalacia patella of the left knee with subluxation, pursuant to 38 C.F.R. § 4.71a, DC 5299-5257, effective September 14, 2010. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, DCs 5014, 5260 and 5257.  Diagnostic Code 5014 pertains to osteomalacia.  Under 38 C.F.R. § 4.71a, disabilities rated under DC 5014 are to be rated based upon limitation of motion of the affected parts.  Diagnostic Codes 5260 and 5261, discussed below, provide ratings for knee disabilities based upon limitation of motion. 

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, 20 percent evaluation for moderate impairment of the knee and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, DC 5257 (2011).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, DCs 5258 and 5259 (2011).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5260 (2011).  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees.  38 C.F.R. § 4.71a, DC 5261 (2011).  The knee is considered a major joint.  38 C.F.R. § 4.45(f) (2011).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011).

Additional rating criteria are found under DCs 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum acquired, traumatic, with weakness and insecurity in weight-bearing objectively).  

VA's General Counsel has clarified that for a knee disability rated under DC 5257 or DC 5259 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating under those codes.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 and DC 5003.  VAOPGCPREC 9-98 (1998).  VA's General Counsel has more recently held that separate ratings are also available for limitation of flexion and limitation of extension under DCs 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, a VA treatment record dated in November 2009 shows the Veteran denied having any gait or balance problems.

At a December 2009 VA examination, the Veteran reported use of an elastic brace for his left knee disability that was only partially effective.  He also noted symptoms of give-way, instability, pain, stiffness, weakness and decreased speed of joint motion.  He reported episodes of locking occurred one to three times per month.  He noted repeated effusion into the joint with swelling and tenderness.  Flare-ups were severe and said to occur on a weekly basis, lasting one to two days.  Flare-ups were precipitated by walking too far and were relieved with rest.  He stated that he was able to stand for only 15 to 30 minutes and was able to walk up to one-fourth of a mile.  

On objective physical examination, his gait was normal.  There was no evidence of abnormal weight-bearing.  A patellar abnormality in the form of subpatellar tenderness was noted.  On range of motion testing, the left knee had flexion from 0 to 105 degrees, with pain beginning at 95 degrees and ending at 105 degrees.  Extension was possible from -105 degrees to 0 degrees.  Crepitus and tenderness were noted in the subpatellar region throughout range of motion.  Grinding and instability were not present.  With repetition, the examiner indicated that the ranges of motion values were unchanged from the baseline values, and no pain, fatigue, weakness, or incoordination was noted.  There was no evidence of motor loss.  Deep tendon reflexes yielded 2+ knee jerk.  Muscle testing showed 5/5 bilateral lower muscle strength.  

The examiner noted that results from an October 2008 MRI revealed no osseous deformities, anatomical misalignment, cartilaginous or costochondral lesions or any joint effusion.  The quadriceps and patellar tendons were normal in appearance, and the fibers of the anterior cruciate ligament (ACL), posterior cruciate ligament (PCL), lateral cruciate ligament (LCL), and medial cruciate ligament (MCL) were all intact.  A multiloculated ganglion cyst was noted in the ACL.  An October 2008 X-ray showed the bones, joints, and soft tissues were all normal with no fracture or dislocation seen.  The examiner's final diagnosis was chondromalacia patella left knee and peri-ligamentous ganglion cyst, left knee, involving the ACL, per imaging.  The examiner indicated that the impact on the Veteran's occupational activities was decreased mobility, problems with lifting and carrying, decreased strength and pain in the lower extremity.  He was assigned different duties at work because of these complaints.  Further, he cannot walk or stand more than 30 minutes, run, kneel, or squat without increased left knee pain and swelling.  

A May 2010 VA treatment record shows the Veteran complained of chronic left knee pain and an occasional giving-way sensation.  He denied any locking episodes.  Objectively, there was full range of motion in the knee without any effusion, erythema or warmth.  Drawer sign was negative and there was no joint laxity.  The diagnosis was chronic left knee pain.  The Veteran returned with similar complaints in July 2010.  Objectively, there was no effusion in the knee.  The note indicates there was good stability, laterally and medially, but there was slightly increased anterior cruciate mobility compared to the right knee.  The clinical assessment was chronic left knee pain with history of giving-way.  

When seen in August 2010, the Veteran reported that his knee hurt every day and he needed to apply ice to daily.  He also reported that the pain increased after "doing his lawn care business."  A Don Joy knee brace was issued in September 2010.  During a September 14, 2010 orthopedic consult, the Veteran reported throbbing, sharp stabbing pain, stiffness, popping and clicking in his knee.  Aggravating factors for these symptoms were climbing stairs, squatting, kneeling, or twisting on that lower extremity.  Objectively, there were no scars or patellofemoral crepitation.  Tenderness upon palpation of the lateral joint line was noted.  Muscle strength was 5/5.  The patella was noted to "maltrack."  Range of motion was from 0 to 130 degrees.  Lachman's, anterior Drawer, and varus and valgus stress tests were all negative.  McMurray's test was positive.  

In an August 2010 statement, the Veteran reported that he had constant pain in his left knee.  The pain was sharp and throbbing in nature.  He also reported swelling and giving-way.  

At the Veteran's July 2011 hearing, he reported that although he was able to flex his knee to 105 degrees and extend fully at his last examination, this motion was painful.  There was pain just below his kneecap and a little popping, but nothing major.  He also reported that he had pain when performing the repetitions of flexion and extension.  He stated that his knee had not worsened since the December 2009 examination; it had remained stable.  He also testified that sometimes his knee felt as it were going to give-way, especially when descending stairs.  

A September 2011 VA treatment record reflects that the Veteran was undergoing physical therapy for his knee and working at Dunkin Donuts.  He was wearing his knee brace, but still had pain in his lateral knee.  

The Veteran underwent a VA examination in January 2012 to assess the severity of his knee since the last examination.  The examination report indicates that the examiner reviewed the claims file.  The Veteran reported left knee pain and that his left knee flare-ups made walking harder.  Objectively, the left knee range of motion was from 0 to 135 degrees.  There was no objective evidence of painful motion.  He was able to perform three repetitions with no change in the range of motion.  There was no functional loss or functional impairment of the knee and lower leg.  

There was no tenderness or pain to palpation at the joint line or soft tissues.  Anterior instability (Lachman's test), posterior instability (Posterior Drawer test), and medial-lateral instability (varus/valgus tests) were all normal.  The examiner indicated that there was evidence of slight recurrent patellar subluxation/dislocation.  There was no indication of genu recurvatum or leg length discrepancy.  There was no history of surgical procedures for a meniscal condition.  There was a history of a meniscus condition (semilunar cartilage) and the symptoms included frequent episodes of joint locking and pain into the joint, but no effusion.  There was no history of a meniscectomy, arthroscopy or other knee surgery.  Muscle strength testing showed left knee extension was 5/5.  No muscle atrophy was present.  Deep tendon reflexes were 2+ (normal) in the left knee.  The only assistive device used by the Veteran was a left knee brace for arthralgia.  X-rays showed no degenerative or traumatic arthritis, and no signs of patellar subluxation.  The examiner noted that the functional impact of the left knee condition was that it would limit the Veteran's occupational choices, but would not preclude his ability to obtain employment in occupations that do not require extensive walking.  He indicated that the Veteran is able to walk for 15 to 30 minutes and sit for 45 to 60 minutes.

The Veteran is currently in receipt of a 10 percent rating for mild instability under DC 5257, effective September 14, 2010.  The Board finds, however, that the evidence supports a separate 10 percent rating, and no more, for instability or recurrent subluxation since April 17, 2009.  The Board notes that the Veteran has competently and consistently reported a giving-way throughout his appeal.  Prior to September 14, 2010, however, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  In reaching this determination, the Board observes that record was negative for any clinical findings of subluxation or lateral instability in the left knee prior to September 14, 2010, such as on VA examination in December 2009 outpatient evaluation in May 2010 and July 2010.

The Board further finds that a rating in excess of 10 percent is not warranted for any period since September 14, 2010, as neither moderate nor severe instability or subluxation was shown.  The Board observes that only slightly increased anterior cruciate mobility was noted with respect to the left knee during the September 2010 orthopedic consult.  Also, the January 2012 VA examination report shows that clinical tests for instability (including the Lachman's test, posterior Drawer test, and varus/valgus tests) were normal.  The examiner opined that based on the examination there was only slight recurrent patellar subluxation/dislocation present.  The Board further notes that there is no evidence that he has fallen due to his left knee subluxation, or that he requires any assistive devices other than the elastic knee brace that was issued for arthralgia.  Thus, the evidence shows no more than mild recurrent subluxation of the left knee since September 14, 2010.  A higher rating for is not warranted as moderate instability/subluxation was not shown for any period of time covered by this appeal.

The Veteran reports symptoms of pain and locking involving the left knee joint, and there is evidence of slight recurrent patellar dislocation per the January 2012 VA examination report.  Thus, consideration of DC 5258 is necessary.  As indicated, a 20 percent rating is warranted under DC 5258 when there is semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  However, there is no evidence of frequent episodes of effusion, in addition to the locking and pain that has been noted.  Thus, a higher separate rating under DC 5258 is not warranted. 

As noted, the Veteran is currently in receipt of a 10 percent rating for painful limitation of motion (flexion), pursuant to DCs 5014 and 5260.  The next highest rating under DC 5260 is 20 percent and requires that flexion is limited to 30 degrees or less.  Throughout the appeal, the left knee disability has manifested with characteristic pain and some limitation of motion on objective testing.  However, the evidence shows that left knee flexion has been limited to no less than 105 degrees (with pain beginning at 95 degrees) throughout the entire appeal.  Flexion was possible to 105 degrees at the December 2009 VA examination and a full range of motion (i.e. 140 degrees) was noted during a May 2010 evaluation.  Flexion was possible to 130 degrees at a September 2010 VA orthopedic consult and to 135 degrees at the January 2012 VA examination, including after repetitive movement and even though the motion may have been painful.  As flexion has not been limited to 30 degrees or less over the course of the appeal, even with consideration of DeLuca, a higher rating is not warranted for any period of time during this appeal.  

The Board also has considered whether a separate rating may be assigned for limitation of extension, pursuant to VAOPGCPREC 9-2004.  A minimal compensable evaluation for limitation of extension requires knee flexion to be limited to 60 degrees or less.  See 38 C.F.R. § 4.71a, DC 5261.  In this case, extension in the left knee has been possible to 0 degrees at every evaluation shown in the VA treatment records and at the December 2009 and January 2012 VA examinations, including after repetitive movement and even though the motion may have been painful.  Thus, a separate compensable rating for limitation of extension is not warranted for any period of time during this appeal even with consideration of the DeLuca precepts.  VAOPGCPREC 9-2004. 

The Board finds that no other diagnostic codes which would provide higher or separate ratings for the Veteran's left knee disability.  There is no evidence that the left knee disability is productive of ankylosis or complete immobility of the knee joint; symptomatic removal of semilunar cartilage; or malunion or nonunion of the tibia and fibula, thus Diagnostic Codes 5256, 5259, and 5262 are not applicable.  

Due consideration has been given to staged ratings; however, higher evaluations are not warranted for any portion of the time period covered by this claim.  In addition, the Board finds that the current ratings adequately portray the Veteran's functional loss due to pain, as well as the degree of loss of function due to weakened movement, excess fatigability, or incoordination in accordance with 38 C.F.R. §§ 4.40, 4.45, and 4.59, and demonstrates that any such functional loss is contemplated by the compensable ratings currently assigned.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the rating criteria contemplate the Veteran's left knee disability for the entire period of time during the pendency of this appeal.  The right knee disability is mainly productive of mild recurrent subluxation and painful limitation of motion.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's left knee disability and referral for consideration of extraschedular rating is not warranted. 


ORDER

An initial rating in excess of 10 percent for chondromalacia patella of the left knee with limitation of motion is denied.

Subject to the law and regulations governing payment of monetary benefits, effective April 17, 2009, a separate 10 percent rating for left knee instability/subluxation is granted.

Since September 14, 2010, entitlement to a rating in excess of 10 percent for chondromalacia patella of the left knee with recurrent subluxation is denied.


REMAND

As noted in the introduction, the issue of entitlement to TDIU has been raised by the record.  As TDIU is a derivative claim to a claim for a higher rating, a claim for a TDIU has also been pending since the Veteran appealed the initial rating assigned for his service-connected left knee disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the Veteran's July 2011 hearing, he reported that since being discharged from service in April 2009, he had worked for the stepfather of his girlfriend who owned a mowing business.  At a January 2012 VA examination for his service-connected depression and generalized anxiety disorder, the Veteran reported that he had been working at Dunkin Donuts for the past three months, for a total of 38 hours per week.  He further reported that prior to that time, he had intermittently helped with the landscaping business owned by the stepfather of his girlfriend, but had been limited by his knee condition.  Thus, although the record reflects evidence of current employment, a period of unemployment is shown between April 2009 and at least October 2011, and it appears to have been related to the service-connected left knee disability.  

The Board finds that the current evidentiary record is insufficient to allow proper adjudication of the issue of entitlement to TDIU for the entire appeal period under review.  In light of the record, the Board finds that a retrospective medical opinion addressing the level of occupational impairment from the Veteran's service-connected left knee disability, since April 17, 2009, would be most helpful in determining the appropriate effective date for the grant of the TDIU.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran notice of the criteria necessary to substantiate a TDIU claim. 

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his left knee symptoms and the nature and severity of his other service-connected disability, to include the impact on his disabilities on his ability to work since April 17, 2009.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records, send the claims file to an appropriate VA examiner for a retrospective medical opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected left knee disability, and his other service-connected disabilities, either alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation for any period of time since April 17, 2009.  The claims folder, and any newly associated evidence, must be made available to and reviewed by the examiner in conjunction with the examination report.  The Veteran need not be re-examined unless an examination is deemed necessary.  If an examination is deemed necessary, all indicated testing should be accomplished.

All findings, along with a fully articulated medical rationale for any opinion expressed should be set forth in the examination report.  

4.  Finally, readjudicate the claim.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


